Citation Nr: 1718612	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to December 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was remanded in August 2016.  The Board notes that the Veteran's claim for entitlement to service connection for a rash of the body was granted during the appeal in March 2017.  As this grant represents a full grant of the benefits sought, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Although further remand is regrettable, further development is required regarding the issue of service connection for a left shoulder disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his left shoulder in November 2016.  The examiner diagnosed the Veteran with degenerative arthritis of the left shoulder.  The examiner opined that there was no convincing evidence that the Veteran's left shoulder condition was related to service.  The examiner reasoned that the Veteran's service treatment records (STRs) were silent for the condition.  The examiner further reasoned that the Veteran's degenerative changes would be more likely caused by age, use, and manual labor over the 33 years the Veteran has been out of service.  

The Board notes that the Veteran's STRs are not silent as to his left shoulder.  A February 1974 STR indicates pain in the left shoulder after lifting heavy objects.  The impression was a muscle strain.  

The VA examiner also indicated that the Veteran's left shoulder was normal in 2005.  However, a July 2005 examination report from Dallas VA Medical Center indicates left shoulder pain for the last several months.  Additionally, a September 1997 progress note from Franklin Family Medicine Center notes shoulder pain.  A May 1998 progress note from the same facility indicates pain in the Veteran's left shoulder specifically, and the assessment was mild spasm in the suprascapular area on the left shoulder.  These symptoms and assessments were not addressed in the November 2016 VA opinion.  

The Veteran has also made numerous lay statements regarding the onset and symptomatology of his left shoulder disability.  The Veteran has indicated that he jammed his shoulder in a door in service in 1975 or 1976 but did not seek treatment for the injury in service.  In a 2008 neurosurgeon consult report, the Veteran indicated that he had been having trouble with his shoulder for 20 years.  In a 2007 physical therapy evaluation note, the Veteran indicated that his left shoulder had been hurting for about 7-8 months.  These statements were not addressed in the November 2016 VA opinion.  

Once VA undertakes the effort to provide an examination when developing a claim, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner did not account for the in-service report of left shoulder pain or the Veteran's lay statements and reports of symptoms prior to 2005.  For these reasons, a remand is required for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2016 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's left shoulder disability.  If the examiner who drafted the November 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder disability had its onset during the Veteran's active service or was caused by his active service; specifically, the examiner is asked to address the February 1974 in-service report of left shoulder pain and the Veteran's lay statements regarding the onset and continuing symptomatology of his left shoulder condition. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Please note, the absence of evidence of treatment for a left shoulder condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




